DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed on October 17, 2022.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments in light of applicant’s arguments.

Response to Arguments

Applicant’s arguments submitted on 10/17/22 have been considered but are not persuasive. 
Applicant argues on p. 8 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 9 of the remarks that Xu does not teach the limitations shown in the office action.  Applicant argues on p. 10 of the remarks that the Xu merely shows storing a first portion and second portion contiguously so that the accesses can be more efficient.  Examiner notes that applicant’s claims shows executing a second routine if it determines that a memory size of the cache memory is more conducive to executing the second routine than the first routine.  Therefore, Xu at para [0076]-[0078] shows applicant’s claims are obvious by because showing performing the second routine based on a contiguous arrangement that is efficient shows the second routine is more effective and part of the reason it is more effective is  because there will be less cache misses which can mean more conducive for the cache memory given broadest reasonable interpretation of applicant’s claims.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shotton et al. (US 8,543,517 B2) (hereinafter Shotton) in view of Xu et al. (US 2015/0058579 A1).

Claims 1, 14 and 17:
Shotton, as shown, discloses the following limitations of claims 1, 14 and 17:
A computer-implemented method (and corresponding system and computer program product - col 5, line 15-23, "As shown in FIG. 5, the machine learning computer system 12 includes a distributed control processing unit (DCPU) 50 having a processor and associated memory. The distributed control processing unit 50 contains program logic that, in a series of successive iterations, divides the training data into data batches, distributes the data batches among various processing units for parallel processing, and builds the decision tree based on the results of the parallel processing." Showing equivalent computing functionality) of training a cognitive model that includes decision trees as base learners , using processing means to which a cache memory is connected (col 1, line 24-41, a computerized decision tree training system and col 4, line 15-25, showing using memory to implement the training algorithm ), 
wherein the method comprises: training the cognitive model based on training examples of a training dataset by running a hybrid tree building algorithm to construct the decision trees and associate the training examples to leaf nodes of the constructed decision trees, respectively (col 3, line 12-50, "The decision tree 16 has a number of associated split functions, which can be evaluated to evince differences in the training data 14. To build the decision tree 16, at each frontier node 48, a split function must be chosen to create a split node from the frontier node. A plurality of candidate split functions are evaluated, and the split function that produces maximum information gain (entropy) is assigned to the split node. In this manner the tree branches until a predetermined minimum threshold of information gain is achieved, or a predetermined number of levels in the decision tree is reached, or some other termination condition is satisfied. The branches of the decision tree terminate in leaf nodes 42, or terminal nodes, each of which has a class and a probabilistic histogram 44 associated with it. The histogram represents the probability that the training data that traverses the tree to that leaf node is a member of each class...Referring now to FIG. 3, this figure illustrates a depth first training algorithm for the decision tree 16, which may be implemented by the system of FIG. 1. The depth first training algorithm is a recursive decision tree traversal algorithm which begins at the root node 38 and traverses the decision tree 16 going one level deeper in each step based on maximum gain in information, until a leaf node 42 is arrived, before backtracking. In one particular example, a simplest depth first training algorithm starts with all the multiple data units 18, including all training examples, such as the pixel data 22 of an image 20, and proceeds from the root node 38 by selecting a set of split functions. For each split function, two probabilistic histograms 44 are built over classes of multiple data units 18, one for the left and one for the right outcomes at a node of the decision tree 16. A split function for each split node may be chosen based on split evaluation criteria. In one embodiment, the split evaluation criteria involves locally selecting a split function that gives the maximum expected gain in information, which may be expressed according to the following formula." And col 7, line 39-48, "the training data 14 may include images of bodies, and at least some of the pixels in the training data 14 may have been classified as being associated with respective classes in a body model 45, the classes representing corresponding body locations on the body model 45. This may be useful as natural input for use in games, or for medical imaging, etc. The output decision tree 16 may be configured to classify the pixels of a target image into one of a plurality of classes and each class is associated with one of the leaf nodes or frontier tree nodes"), 
wherein: the hybrid tree building algorithm comprises a first routine and a second routine, wherein the first routine and the second routine are designed to access the cache memory upon execution (col 3, line 4-11, "During training, the decision tree 16 is branched from the root node 38 through several levels of split nodes 40 according to a training algorithm (such as depth first, breadth first, or hybrid breadth/depth discussed below), and ultimately terminates in leaf nodes. At any given iteration of the training algorithm, the decision tree 16 may be computed up until a set of frontier tree nodes 48, illustrated by dashed lines." and col 4, line 15-50, showing algorithms access memory); and 
the first routine involves a breadth-first search tree builder and the second routine involves a depth-first search tree builder (col 4, line 26-38, "(23) Referring now to FIG. 4, this figure illustrates a breadth first training algorithm of the decision tree 16, which may be implemented by the system of FIG. 1. The breadth first training algorithm is a tree traversal algorithm that begins at the root node 38 and explores all the neighboring split nodes. In the breadth first training algorithm, a frontier of frontier tree nodes 48 (dashed) is maintained and one iteration or round of training iterations expands all frontier nodes in the frontier. The frontier starts at the root node 38 and is expanded as each frontier node is reclassified as a split node 40, and branches to two new frontier nodes in the next iteration. Assuming all nodes in the frontier are expanded by the algorithm this will double the size of the frontier at each time step." and col 7, line 53 to col 8, line 13, " this figure illustrates a hybrid breadth first/depth first training algorithm, which may be implemented by the machine learning computer system 12. The hybrid breadth first/depth first algorithm includes at least one breadth first training phase and at least one depth first training phase. These phases may be ordered in a suitable order, and repeated when desired, to achieve processing efficiency. For example, breadth first training may be engaged until the system determines that all of the data units required to train one or more frontier nodes will fit in memory of an individual processing unit, at which point depth first training may begin. According to the illustrated example of training according to the hybrid depth first/breadth first algorithm in FIG. 6, the decision tree is expanded in a first phase according to a breadth first training algorithm to a first predetermined depth 68, and is expanded in a second phase according to a depth first training algorithm, until a second predetermined depth 70. Each of the first predetermined depth 68 and second predetermined depth may be a respective user specified depth, or may be a depth at which a respective minimum threshold information gain is achieved, for example. In one example both the first and second predetermined depths may be heuristically selected by examining performance data of the machine learning computer system 12, for example, to select a appropriate depths. It will be appreciated that the breadth first/depth first phases may be iteratively implemented, as desired, to train the decision tree."), 
whereby: for each tree of the decision trees being constructed, the first routine is executed based on a respective selection of the training examples (col 2, line 15-20, "The computerized decision tree training system 10 is comprised of a machine learning computer system 12 configured to receive training data 14, process the training data 14, and output a trained decision tree 16. Training data 14 includes a number of examples, which have been classified into one of a predetermined number of classes." and col 3, line 30 to col 4, line 15, showing using training example data in the training algorithms), and 
Shotton however does not specifically disclose execute the second routine if it is determined that a memory size of the cache memory is more conducive to executing the second routine than executing the first routine for the one or more of the decision trees being constructed.  In analogous art, Xu discloses the following limitations:
decision is made, for one or more of the decision trees being constructed, to exit the first routine and execute the second routine if it is determined that a memory size of the cache memory is more conducive to executing the second routine than executing the first routine for the one or more of the decision trees being constructed (see para [0076]-[0078], "The electronic device 102 may traverse 706 the first portion of the first decision tree and the second portion of the second decision tree in the cache memory 184 based on the order of execution of the object detection algorithm. This may reduce cache misses, which may improve performance (e.g., efficiency and/or speed) of object detection. The method 700 may be applicable to any sliding-window object detection/tracking algorithm. A feature 630a-k in the object detection algorithm may be an LBP feature or a Haar feature, for example. Reducing cache misses may result in lower latency for processing the object detection algorithm compared to when the first portion and the second portion are not contiguously arranged in the first memory. Reducing cache misses may also result in reduced power consumption for processing the object detection algorithm compared to when the first portion and the second portion are not contiguously arranged in the first memory. In some configurations, the method 700 may include loading frequently grouped portions of decision trees together to fit in a fixed memory size and accessing the frequently grouped portions of the decision trees based on the order of execution of an object detection algorithm" where reducing cache misses as the goal in the processing decisions can be considered executing a routine where the memory is more conducive to executing that processing decision given broadest reasonable interpretation of ache memory that is more conducive ).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Xu with Shotton because executing based on being conducive to memory enable more efficiency operating of devices and applications (see Xu, para [0003]-[0005]).                             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for memory utilization for object detection as taught by Xu in the computerized decision tree training system  as taught by Shotton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 18:
Further, Shotton discloses the following limitations:
wherein: the decision is made based on a criterion involving both the memory size of the cache memory and a number of remaining active examples, wherein the number of remaining active examples correspond to the training examples that are not yet associated with a terminal node of any of the constructed decision trees (col 7, line 60-64, "For example, breadth first training may be engaged until the system determines that all of the data units required to train one or more frontier nodes will fit in memory of an individual processing unit, at which point depth first training may begin." and col 9, line 29-41, "(47) At 124, the method may include reclassifying each of the frontier tree nodes as split nodes including each of the respective optimal split functions. At 126, the method may include expanding the decision tree to include new frontier tree nodes branching from the reclassified split nodes. At 128, the method may include determining whether a termination condition is met, for example by determining whether a specified depth of the decision tree has been reached, or whether a minimum threshold information gain has been reached at the frontier nodes. Once it is determined at 128 that the termination condition is met, the method includes, at 132, outputting the decision tree for installation on a downstream computing device." and Fig 8 where a termination of expanding show no more remaining active examples and the new frontier tree nodes are active remaining examples)

Claims 3 and 19:
Further, Shotton discloses the following limitations:
wherein running the hybrid tree building algorithm further comprises: for each tree of the decision trees being constructed, executing the first routine based on the respective selection of the training examples, including monitoring the number of remaining active examples (Fig 8, showing expanding decision tree to include new frontier tree nodes until termination condition met);
while executing the first routine, evaluating the criterion by comparing a memory size of the number of remaining active examples to a portion of the memory size of the cache memory as allowed for the number of remaining active examples of the one or more of the decision trees being constructed (col 7, line 60-64, showing fitting in memory required before beginning depth training process)
if the evaluated criterion is met, exiting the first routine and executing the second routine for the one or more of the decision trees being constructed (col 3, line 12 to col 4, line 14, evaluation of threshold for split function)

Claims 4 and 20:
Further, Shotton discloses the following limitations:
the criterion is independently evaluated for each tree of the decision trees being constructed, whereby a memory size of the number of remaining active examples pertaining to each tree is compared to the portion of the memory size of the cache memory as allowed for each tree of the decision trees (col 7, line 60-64, "For example, breadth first training may be engaged until the system determines that all of the data units required to train one or more frontier nodes will fit in memory of an individual processing unit, at which point depth first training may begin." And Fig 8), and wherein the first routine is exited and the second routine is executed for any tree, of the decision trees, for which the evaluated criterion is met (col 3, line 12 to col 4, line 14, evaluation of threshold for split function)

Claim 5:
Further, Shotton discloses the following limitations:
the criterion is evaluated for a set of two or more decision trees being constructed, whereby a memory size of all active examples, pertaining to the set of two or more decision trees being constructed, is compared to a portion of the memory size of the cache memory allowed for the set (Figs 2-4, 6, showing more than 2 decision trees col 7, line 60-64, "For example, breadth first training may be engaged until the system determines that all of the data units required to train one or more frontier nodes will fit in memory of an individual processing unit, at which point depth first training may begin." And Fig 8), and wherein the first routine is exited and the second routine is executed for each tree of the set (col 3, line 12 to col 4, line 14, evaluation of threshold for split function)

Claim 6:
Further, Shotton discloses the following limitations:
wherein the criterion is evaluated for all of the trees of the decision trees being constructed, whereby a memory size of all active examples, pertaining to all of the trees of the decision trees being constructed, is compared to a portion of the memory size of the cache memory allowed for all of the trees of the decision trees being constructed (Figs 2-4, 6, showing a plurality  of decision trees and col 7, line 60-64, "For example, breadth first training may be engaged until the system determines that all of the data units required to train one or more frontier nodes will fit in memory of an individual processing unit, at which point depth first training may begin." and Fig 8, showing until no more new frontier trees), and wherein the first routine is exited and the second routine is executed for all of the trees of the decision trees being constructed (col 3, line 12 to col 4, line 14, evaluation of threshold for split function)

Claim 8:
Further, Shotton discloses the following limitations:
for each vector feature of the training dataset, sorting entries of a data structure to obtain, for each vector feature, a sorted array of training example values, prior to running the hybrid tree building algorithm (col 10, line 46-58, "Another potential advantage is that sparse representations of histograms may be used to reduce memory consumption. As decision tree training progresses, a given tree node will receive fewer training examples and therefore the computed histograms will have more zero values. Therefore, the systems and method described above may include representing these histograms from an array representation to a sparse representation, which will save memory, at the expense of computation time. The sparse representations of the histograms may be stored as hash tables, heaps, lists of (key, count), or other data structures. It will be appreciated that if two sparse histograms are both sorted by key, then merging them is a fast linear time operation, potentially saving processing time."); and
Shotton, however, does not specifically disclose a single, read-only version of the sorted data structure is stored in the cache memory, and accessed by the first routine and the second routine upon execution.  In analogous art, Xu discloses the following limitations:
a single, read-only version of the sorted data structure is stored in the cache memory, and accessed by the first routine and the second routine upon execution (see para [0010], " The instructions are also executable to traverse the first portion of the first decision tree and the second portion of the second decision tree in the cache memory based on an order of execution of the object detection algorithm." and see para [0044], " In some configurations, a cache (e.g., DSP cache memory 184) may operate as follows. When a memory request (read or write) is made, the electronic device 102 may determine whether there is a cache hit. If there is not a cache hit, a cache block to use may be located. It may be determined whether the cache block is dirty. If it is dirty, its previous data may be written back to memory 182 and then data may be read from memory 182 into the cache block. If it is not dirty, then data from the memory 182 may be read into the cache block. In the case of reading, the cache block may then be marked as not dirty and data may be returned. In the case of writing, the new data may be written into the cache block and the cache block may be marked as dirty. If there is a cache hit in the case of reading, the data may be returned. If there is a cache hit in the case of writing, the new data may be written into the cache block and the cache block may be marked as dirty." and see para [0106], "The electronic device/wireless device 1902 also includes memory 1982. The memory 1982 may be any electronic component capable of storing electronic information. The memory 1982 may be embodied as random access memory (RAM), read-only memory (ROM), magnetic disk storage media, optical storage media, flash memory devices in RAM, on-board memory included with the processor, EPROM memory, EEPROM memory, registers and so forth, including combinations thereof.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for memory utilization for object detection as taught by Xu in the computerized decision tree training system  as taught by Shotton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:
Further, Shotton discloses the following limitations:
wherein the entries of the data structure are sorted in a multi-threaded fashion (col 11, line 5-8, "(57) As described above each processor unit may be a multicore processor, and process different data units on different cores of the processor, in parallel. Parallel processing in this manner can reduce computation time.")

Claim 10:
Further, Shotton discloses the following limitations:
wherein: each of the first routine and the second routine accesses the sorted entries of the data structure in a sequential manner from the cache memory, upon execution (col 10, line 46-58, especially "It will be appreciated that if two sparse histograms are both sorted by key, then merging them is a fast linear time operation, potentially saving processing time.")

Claim 11:
Further, Shotton discloses the following limitations:
wherein the first routine is executed until either a training stopping condition is met or the decision is made (col 9, line 29-41, "the method may include reclassifying each of the frontier tree nodes as split nodes including each of the respective optimal split functions. At 126, the method may include expanding the decision tree to include new frontier tree nodes branching from the reclassified split nodes. At 128, the method may include determining whether a termination condition is met, for example by determining whether a specified depth of the decision tree has been reached, or whether a minimum threshold information gain has been reached at the frontier nodes. Once it is determined at 128 that the termination condition is met, the method includes, at 132, outputting the decision tree for installation on a downstream computing device.")

Claims 13 and 15:
Further, Shotton discloses the following limitations:
wherein: the method is performed in a parallel, shared-memory multi-threaded setup, so as to construct multiple ones of the decision trees in parallel (col 11, line 5-8, "As described above each processor unit may be a multicore processor, and process different data units on different cores of the processor, in parallel. Parallel processing in this manner can reduce computation time.")

Claim 16:
Shotton does not specifically disclose the system is configured in a single server.  In analogous art, Xu discloses the following limitations:
the system is configured in a single server (see para [0118]-[0120], showing server can perform the method )
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for memory utilization for object detection as taught by Xu in the computerized decision tree training system  as taught by Shotton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shotton and Xu, as applied above, and further in view of Malaviya et al. (US 20150/356576 A1) (hereinafter Malaviya)

Claims 7 and 12:
Shotton and Xu do not specifically disclose wherein running the hybrid tree building algorithm further comprises: for each tree of the decision trees being constructed, randomly selecting one or more of the training examples with a replacement to obtain a respective selection of the one or more of the training examples, in order to execute the first routine based on the respective selection.  In analogous art, Malaviya discloses the following limitations:
wherein running the hybrid tree building algorithm further comprises: for each tree of the decision trees being constructed, randomly selecting one or more of the training examples with a replacement to obtain a respective selection of the one or more of the training examples, in order to execute the first routine based on the respective selection ( see para [0053], "Example balanced random forest method(s) are now provided. Random forest models can use down-sampling without data loss. Random forest models can use down-sampling when classification class is extremely unbalanced. Recall that random forest a tree ensemble method. A large number of bootstrap samples can be obtained from the training data set and a separate unpruned tree can be created for each data set. This model can contain another feature that randomly samples a subset of predictors at each split to encourage diversity of the resulting trees. When predicting a new sample, a prediction can be produced by every tree in the forest. These results can be combined to generate a single prediction for an individual sample. Random forests (and/or other bagging methods) can use bootstrap sampling. For example, if there are ‘n’ training data set instances, the resulting sample can select ‘n’ samples with replacement. As a consequence, some training data set samples can be selected more than once. It is noted that three sets of data can be utilized in three different time frames: training, testing and prediction. Training data set: which has the snapshot of variables including but not limited to: sqft, appr_since_last, year_built, 1tv, sales_hy10, price, current_hold_days, NOD, ptype from 2 years ago. The response variable can be whether the house got listed or sold in the following one year period. In one example, the testing data set can be a snapshot of the same variables from one (1) year before the operation is run. The response variable can be whether the house was listed or sold in the following one year period. The prediction data set can be the current snapshot of the same variables. The prediction data set may not have a response variable.")
wherein the cognitive model is a random forest model (see para [0038], "Random forest can be an ensemble learning method for classification, regression and other tasks, that operate by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (e.g. classification) or mean prediction (e.g. regression) of the individual trees. Random forests can correct for decision trees' habit of overfitting to their training set. As an ensemble method, random Forest can combine one or more ‘weak’ machine-learning methods together. Random forest can be used in supervised learning (e.g. classification and regression), as well as unsupervised learning (e.g. clustering).")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Malaviya with Shotton and Xu because using a random selection can help determine an ordered lists on data sets by having variance in the importance of the variables (see Malaviya, para [0069]-[0070]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for testing data set attributes with an updated version of the training data set attributes as taught by Malaviya in the Shotton and Xu combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 8078642 B1


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624